COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-04-298-CV



IN RE RON AKIN	RELATOR



------------



ORIGINAL PROCEEDING

 

------------



MEMORANDUM OPINION
(footnote: 1)


------------



The court has considered relator’s petition for writ of habeas corpus 
and is of the opinion that relief should be denied.
  Accordingly, relator’s petition for writ of habeas corpus is denied. In addition, the court vacates its September 28, 2004 order that stayed the effect of the Summons issued by the trial court. 

Relator shall pay all costs incurred in this proceeding, for which let execution issue.



PER CURIAM



PANEL B: HOLMAN, WALKER, and MCCOY, JJ.



DELIVERED: September 29, 2004

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4